TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-00-00403-CR




                               Judy Ann Simmons, Appellant

                                               v.

                                The State of Texas, Appellee



     FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
           NO. 50,290, HONORABLE JOE CARROLL, JUDGE PRESIDING




              Appellant Judy Ann Simmons pleaded guilty to aggravated assault on a public

servant with a deadly weapon. See Tex. Penal Code Ann. § 22. 02 (West 1994). The district

court adjudged her guilty and assessed punishment at imprisonment for thirty years.

              Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.

1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is

frivolous and without merit. We find nothing in the record that might arguably support the

appeal.

                  The judgment of conviction is affirmed.




                                              __________________________________________

                                              Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed: March 8, 2001

Do Not Publish




                                                 2